     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 1 of 21



 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                      ***
 7     V5 TECHNOLOGIES, LLC d/b/a COBALT                        Case No. 2:17-cv-02349-KJD-NJK
       DATA CENTERS,
 8                                                              ORDER RE MOTIONS FOR SUMMARY
                                                   Plaintiff,             JUDGMENT
 9
              v.
10
       SWITCH, LTD.,
11
                                               Defendant.
12
              Before the Court are Plaintiff’s Motion for Partial Summary Judgment (#189) and
13
      Defendant’s Motion for Summary Judgment (#200). Both parties responded in opposition
14    (#282/294) to which each party replied (#315/321).
15       I.        Factual and Procedural History
16            Plaintiff V5 Technologies, LLC d/b/a Cobalt Data Centers (“Cobalt”) brought this
17    antitrust and tortious interference action on September 7, 2017 after a failed attempt to enter the

18    data storage market. (#1 at 3). Cobalt alleges that Defendant Switch, LTD. (“Switch”) employed
      anticompetitive practices that forced Cobalt to close and attempt to mitigate substantial losses.
19
      Id. In addition to the antitrust claims, Cobalt alleges that Switch tortiously interfered with
20
      Cobalt’s contractual relationships, causing it to go out of business.
21
              The issue began when a former Switch employee, Michael Ballard (“Ballard”) allegedly
22
      stole intellectual property from Switch and used it to start Cobalt, a competing data storage
23    facility. (#200 at 16). Switch filed a lawsuit against Ballard, which concluded with a settlement
24    agreement in 2013. Id. at 17. Cobalt alleges that Switch became focused on eliminating Ballard’s
25    new company and making it impossible for Cobalt to compete with Switch. (#189 at 2). Cobalt
26    continued soliciting clients in the data colocation storage business but by 2015 Cobalt was forced

27    to shut down its operations. (#189 at 10).

28            Cobalt claims that Switch led an intentional campaign against Cobalt and competition in
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 2 of 21



 1    general by creating exclusive partnership and sponsorship agreements with important industry
 2    leaders and network providers in Las Vegas. Id. These included Zayo, CenturyLink, Las Vegas
 3    Chamber of Commerce, and Las Vegas Global Economic Alliance, among others. Cobalt also
 4    alleges that Switch colluded with certain customers to “rig” competitive contracting procedures
 5    to ensure that only Switch could win certain business. Id. Additionally, Cobalt alleges that
 6    Switch utilized an Acceptable Use Policy that made it impossible for competitors to thrive in the
 7    market. Id. The policy prohibited interconnections between Switch and other data centers. Id. at
 8    12–13.
 9              Switch alleges that the lawsuit is meritless and an attempt to win a settlement from
10    Switch. (#200 at 18–19). It argues that Cobalt failed because it was mismanaged, entered the
11    market at a time of oversupply of data center space, and offered an inferior product. Id. The
12    record is extensive and many of the facts are disputed. Discovery has concluded, and after
13    “millions of dollars and millions of documents” Plaintiff seeks partial summary judgment for
14    elements of its state tortious interference claims and Defendant seeks complete summary
15    judgment on all claims. Id. at 13. 1
16        II.       Legal Standard
17              Summary judgment may be granted if the pleadings, depositions, answers to
18    interrogatories, and admissions on file, together with affidavits, if any, show that there is no
19    genuine issue as to any material fact and that the moving party is entitled to a judgment as a
20    matter of law. See FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322
21    (1986). The moving party bears the initial burden of showing the absence of a genuine issue of
22    material fact. See Celotex, 477 U.S. at 323. The burden then shifts to the nonmoving party to
23    set forth specific facts demonstrating a genuine factual issue for trial. See Matsushita Elec.
24    Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
25              All justifiable inferences must be viewed in the light most favorable to the nonmoving
26    party. See Matsushita, 475 U.S. at 587. However, the nonmoving party may not rest upon the
27
28              1
                 The parties are well aware of the facts. A more detailed review of the facts exists in the analysis section
      discussing Switch’s behavior toward specific Cobalt customers.


                                                              -2-
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 3 of 21



 1    mere allegations or denials of his or her pleadings, but he or she must produce specific facts, by
 2    affidavit or other evidentiary materials as provided by Rule 56(e), showing there is a genuine
 3    issue for trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). “Where evidence
 4    is genuinely disputed on a particular issue—such as by conflicting testimony—that ‘issue is
 5    inappropriate for resolution on summary judgment.’” Zetwick v. Cnty. of Yolo, 850 F.3d 436,
 6    441 (9th Cir. 2017) (quoting Direct Techs., LLC v. Elec. Arts, Inc., 836 F.3d 1059, 1067 (9th
 7    Cir. 2016)).
 8       III.      Analysis
 9              Switch argues that summary judgment is warranted because Cobalt has not provided and
10    cannot provide evidence to support its antitrust and tortious interference claims. In this case, with
11    such an extensive docket, a myriad of factual disputes, conflicting expert reports, and significant
12    discovery regarding the antitrust claims, granting summary judgment without giving a jury the
13    chance to weigh the evidence is improper. See Campbell v. PricewaterhouseCoopers, LLP, 642
14    F.3d 820, 832 (9th Cir. 2011) (holding summary judgment is improper when a jury should
15    evaluate the credibility and weight of the extensive conflicting evidence). Conversely, the state
16    tort claims, with their different elements, do warrant summary judgment. The Court will analyze
17    the motion on the antitrust claims first before analyzing the state tort claims.
18                     A. Relevant market
19              Switch argues that Cobalt cannot support its claimed relevant market. To prevail on a
20    claim under the Sherman Act, “a plaintiff must allege that the defendant has market power within
21    a relevant market.” Newcal Indus. v. Ikon Office Solution, 513 F.3d 1038, 1045 (9th Cir. 2008)
22    (citations omitted). “The term ‘relevant market’ encompasses notions of geography as well as
23    product use, quality, and description.” Oltz v. St. Peter’s Cmty. Hosp., 861 F.2d 1440, 1446 (9th
24    Cir. 1988). The relevant product market includes “the group or groups of sellers or producers
25    who have actual or potential ability to deprive each other of significant levels of business.”
26    Thurman Indus., Inc. v. Pay ‘N Pak Stores, Inc., 875 F.2d 1369, 1374 (9th Cir. 1989). The
27    relevant geographic market “is the area of effective competition where buyers can turn for
28    alternate sources of supply.” St. Alphonsus Med. Ctr.-Nampa, Inc. v. St. Luke’s Health Sys., 778



                                                      -3-
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 4 of 21



 1    F.3d 775, 784 (9th Cir. 2015) (citations omitted). The definition of the relevant market “is a
 2    factual inquiry for the jury, and the court may not weigh evidence or judge witness credibility.”
 3    Rebel Oil Co., Inc. v. Atlantic Richfield Co., 51 F.3d 1421, 1435 (9th Cir. 1995). Summary
 4    judgment regarding the relevant market definition is only appropriate if the plaintiff’s evidence
 5    “cannot sustain a jury verdict on the issue.” Id.
 6           Both parties have provided substantial evidence to support their claims. Experts have
 7    given contradictory opinions regarding what the relevant market is and how it should be defined.
 8    At this state in the litigation, it is outside the Court’s authority to weigh the evidence and
 9    consider the credibility of the witnesses. Id. The Court cannot find that no reasonable jury could
10    sustain a verdict based on the evidence provided. Therefore, summary judgment regarding the
11    relevant market definition is improper.
12                   B. Anticompetitive behavior
13           Switch argues that none of Cobalt’s evidence can sustain a claim of anticompetitive
14    behavior. Switch claims that it had procompetitive rights to act as it did and that its actions only
15    harmed Cobalt, not competition in general, which the law requires. Additionally, Switch claims
16    that Cobalt released Switch of all potential claims in a 2013 settlement agreement and that
17    Cobalt’s damages were miscalculated and not attributable to Switch’s conduct. Cobalt contends
18    that a jury could find anticompetitive behavior when looking at Switch’s actions in the aggregate
19    as it led to substantial foreclosure from the market, that the 2013 settlement agreement only
20    applied to the intellectual property claims relevant to that case, and that factual disputes exist as
21    to the amount of damages.
22           Cobalt has alleged that Switch violated the Sherman Act. Specifically, it claims antitrust
23    violations for monopolization, attempted monopolization, and unlawful agreements in restraint
24    of trade. To prevail on a monopolization claim, Cobalt must prove “(1) the possession of
25    monopoly power in the relevant market and (2) the willful acquisition or maintenance of that
26    power as distinguished from growth or development as a consequence of a superior product,
27    business acumen, or historic accident.” United States v. Grinnell Corp., 384 U.S. 563, 570–71
28    (1966). Monopoly power is defined as “the power to control prices or exclude competition.”



                                                       -4-
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 5 of 21



 1    United States v. E. I. du Pont De Nemours & Co., 351 U.S. 377, 391 (1956). To prevail on an
 2    attempted monopolization claim, Cobalt must establish “(1) specific intent to control prices or
 3    destroy competition; (2) predatory or anticompetitive conduct directed at accomplishing that
 4    purpose; (3) a dangerous probability of achieving ‘monopoly power’; and (4) causal antitrust
 5    injury.” Rebel Oil Co., Inc. v. Atlantic Richfield, Co., 51 F.3d 1421, 1434 (9th Cir. 1995). The
 6    requirements of an attempted monopolization claim are similar to a monopolization claim but
 7    differ “primarily in the requisite intent and the necessary level of monopoly power.” Image
 8    Technical Services, Inc. v. Eastman Kodak Co., 125 F.3d 1195, 1202 (9th Cir. 1997). The
 9    unlawful agreements in restraint of trade claim requires a showing of “(1) the existence of an
10    agreement, and (2) that the agreement was in unreasonable restraint of trade.” Aerotec Int’l, Inc.
11    v. Honeywell Int’l, Inc., 836 F.3d 1171, 1178 (9th Cir. 2016). Cobalt brings this claim due to
12    Switch’s acceptable use policy agreement, partnership and exclusivity agreements, and an
13    alleged scheme “tying” benefits of Switch’s C.O.R.E. program with other Switch offerings.
14           Summary judgment is only appropriate when there are no genuine issues of material fact.
15    FED. R. CIV. P. 56(a). After reviewing the record in the light most favorable to the non-moving
16    party, the Court finds that Cobalt has met its burden to show genuine factual issues for trial.
17    Matsushita, 475 U.S. at 587. The parties have provided vast amounts of competing expert
18    testimony. Switch alleges that there is no evidence from which a jury could conclude that its
19    actions excluded Cobalt from any portion of the market. Cobalt counters with expert testimony
20    that states that Switch’s conduct foreclosed it, and other companies, from the market. Switch also
21    argues it did not create barriers to entry in the market for prospective competitors. Cobalt’s
22    expert disagrees. The Court will not determine which experts are correct. A jury will be tasked
23    with listening to the expert testimony, judging its credibility, and determining the facts.
24    Questions of material fact exist as to whether Switch’s actions had anticompetitive effects.
25    Additionally, the anticompetitive behavior relies heavily on a finding of monopoly power in a
26    market. The market will be defined by the jury, which provides more reason for a jury to
27    determine the facts regarding the anticompetitive behavior. Therefore, the Court denies Switch
28    summary judgment on the anticompetitive behavior aspect of the antitrust claims.



                                                      -5-
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 6 of 21



 1                   C. Damages
 2           Experts for both parties have testified regarding the amount of damages Cobalt allegedly
 3    suffered as well. Their testimony will assist a jury in determining the proper amount of damages.
 4    In antitrust cases, “as long as the fact of damage is certain, uncertainty as to the extent of that
 5    damage is not fatal to a plaintiff’s case.” Rebel Oil Co. v. Atlantic Richfield Co., 957 F.Supp.
 6    1184, 1197 (D. Nev. 1997). Switch argues that Cobalt’s expert’s damages calculation is too
 7    speculative because it calculates what Cobalt’s financial state would have been but for Switch’s
 8    actions. However, “[h]ypothetical markets are often the only way to prove damages in antitrust
 9    cases.” Id. Cobalt provides evidence to support the damages calculation and the jury will be
10    tasked with weighing the provided evidence. The Court addressed one issue of the damages
11    calculation in its order denying Switch’s motion to exclude Cobalt’s experts. (#377). As stated in
12    the order, if Cobalt is successful in its antitrust claim, it may recover “its going-concern value or
13    its projected future lost profits, but not both.” 4 Antitrust Counseling and Litigation Techniques §
14    42.01(i) (quoting Coastal Fuels, Inc. v. Caribbean Petroleum Corp., 175 F.3d 18, 27 (1st Cir.
15    1999)). The going-concern value is to be evaluated as of the date Cobalt went out of business. Id.
16    Evaluating the going-concern value as of a date closer to trial and “long after the company
17    ceased to be a going concern” would rely “too heavily on speculation and conjecture.” Coastal
18    Fuels, 175 F.3d at 27 (quoting Farmington Dowel Products Co. v. Forster Mfg. Co., 421 F.2d 61,
19    81 (1st Cir. 1969)). Cobalt’s expert will have to testify regarding the going-concern value as of
20    the date Cobalt went out of business.
21           Cobalt’s current aggregated damages calculation is permitted because a jury could find
22    that certain aspects of the antitrust claim warrant the entire award. Cobalt’s failure to
23    disaggregate the damages between the multiple alleged anticompetitive acts or the tort claims
24    makes it difficult for a jury to properly award damages without relying on mere speculation. If
25    the jury finds that some of the alleged behavior is not an antitrust violation, the Court will have
26    to take care to ensure any jury verdict is not too speculative. In this case, the Court finds that
27    Cobalt “has presented evidence from which a jury could reasonably estimate the amount of
28    [Cobalt’s] injury without speculation if [Cobalt’s] damages evidence [is] filled in by testimony at



                                                       -6-
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 7 of 21



 1    trial.” Dolphin Tours, Inc. v. Pacifico Creative Serv., Inc., 773 F.2d 1506, 1513 (9th Cir. 1985). 2
 2    Therefore, the Court denies Switch summary judgment on the issue of damages.
 3            Because genuine issues of material fact exist, summary judgment on the antitrust claims,
 4    i.e., monopolization, attempted monopolization, and unlawful agreements in restraint of trade, is
 5    improper.
 6                       D. Tortious interference claims
 7            In its complaint, Cobalt brought claims of intentional interference with contractual
 8    relations and intentional interference with prospective economic advantage. Both Cobalt and
 9    Switch seek summary judgment on these state tort claims. Switch alleges that the tort claims
10    cannot survive if the antitrust actions do not survive and petitions the Court to grant summary
11    judgment in its favor. Switch contends that its behavior was nothing more than privileged
12    competition, and that Cobalt cannot prove that Switch intended to interfere or acted improperly.
13    Cobalt argues that there are no genuine issues of material fact that prevent partial summary
14    judgment. It argues that Switch was aware of Cobalt’s contracts and prospective economic
15    relationships, intended to interfere with them, and had no justifiable reason to do so.
16                                i.        Intentional Interference with Prospective Economic Advantage
17            To prevail on an intentional interference with prospective economic advantage claim a
18    plaintiff must show “(1) a prospective contractual relationship between the plaintiff and a third
19    party; (2) the defendant’s knowledge of this prospective relationship; (3) the intent to harm the
20    plaintiff by preventing the relationship; (4) the absence of privilege or justification by the
21    defendant; and, (5) actual harm to the plaintiff as a result of the defendant’s conduct.” Leavitt v.
22    Leisure Sports, Inc., 734 P.2d 1221, 1225 (Nev. 1987). Interference with another’s “prospective
23    contractual relation is intentional if the actor desires to bring it about or if he knows that the
24    interference is certain or substantially certain to occur as a result of his action.” Las Vegas-
25    Tonopah-Reno Stage Line, Inc. v. Gray Line Tours of So. Nev., 792 P.2d 386, 388 (Nev. 1990).
26    “Privilege can exist when the defendant acts to protect his own interests.” Leavitt, 734 P.2d at
27    1226. “Free competition is a significant privilege or justification for interference with
28
              2
                  The Court will consider bifurcating the trial to assess damages after the issue of liability has been decided.


                                                                -7-
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 8 of 21



 1    prospective economic advantage.” Custom Teleconnect, Inc. v. Int’l Tele-Services, Inc., 254
 2    F.Supp.2d 1173, 1181 (D. Nev. 2003). However, this does not give competitors “carte blanche in
 3    their dealings with each other.” Id. The “gravamen of this cause of action is that the interference
 4    be unlawful or resort to improper means.” Id.
 5           Cobalt seeks summary judgment on the first four elements of this claim relating to
 6    potential economic relationships with Zayo, CenturyLink, Cannery Casino, PAR Technology,
 7    Opportunity Village, Defense Advanced Research Projects Agency (“DARPA”), City of
 8    Henderson, Yorba Linda Water District (“YLWD”), SLS Las Vegas, Las Vegas Chamber of
 9    Commerce (“LVCC”), Las Vegas Global Economic Alliance (“LVGEA”), and Technology
10    Business Alliance of Nevada (“TBAN”). Cobalt also alleges it lost “countless” and “innumerable
11    other prospects” due to Switch’s behavior. (#189, at 33).
12           Nevada has adopted the Restatement view when determining if conduct that interferes
13    with economic advantage is privileged. Rebel Comms., LLC v. Virgin Valley Water Dist., 2015
14    WL 4172442, *4 (D. Nev. July 9, 2015). Those factors include “
           (a) the nature of the actor’s conduct, (b) the actor’s motive, (c) the interests of the
15
           other with which the actor’s conduct interferes, (d) the interests sought to be
16         advanced by the actor, (e) the social interests in protecting the freedom of action
           of the actor and the contractual interests of the other, (f) the proximity or
17         remoteness of the actor’s conduct to the interference, and (g) the relations
           between the parties.
18
      Restatement (Second) of Torts §767. Applying these factors and the relevant state law, the Court
19
      finds that much of Switch’s conduct was privileged. Therefore, Cobalt cannot prove a necessary
20
      element of its intentional interference with prospective economic advantage claim.
21
             The nature of Switch’s conduct appears mostly to be enforcing exclusivity, acceptable
22
      use, or partnership agreements with third parties. Switch competes in the industry and seeks to
23
      protect its investments. These mutually beneficial agreements are commonplace in a free market.
24
      Exclusive dealing “is neither per se nor presumptively illegal.” WILLIAM C. HOLMES & MELISSA
25
      H. MANGIARACINA, ANTITRUST LAW HANDBOOK § 2:19. Switch’s motive was to enforce its
26
      contracts and expand its business. Cobalt has provided evidence that there was bad blood
27
      between Switch and Cobalt and that some of Switch’s conduct mentions Cobalt specifically.
28
      While some of the actions might have been impacted by this bad blood, Switch has every right to

                                                      -8-
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 9 of 21



 1    enforce the agreements negotiated and agreed to by the participating parties. Cobalt’s interests
 2    were the same as Switch’s; to compete in the industry and grow the business. Promoting
 3    competition strengthens the social interest of protecting the freedom of action. Both parties had
 4    the right to enter into and enforce contracts. A customer ultimately deciding not to agree to a
 5    contract with one business, because doing so would threaten its ongoing relationship with
 6    another strategic partner, does not strike the Court as improper. These factors weigh in favor of a
 7    finding that Switch’s conduct was privileged competition.
 8           The remaining factors weigh in favor of the opposite. Switch employees had their hands
 9    directly involved in many of the alleged interferences. Combine that direct involvement with the
10    history of conflict these parties share as Switch has viewed Cobalt as an unethical company
11    founded on the theft of its intellectual property. These final factors weigh in favor of finding that
12    Switch’s behavior was not privileged. However, Nevada permits parties to “protect the interests
13    they had acquired via a valid contract.” Rimini Street, Inc. v. Oracle International Corp., 2020
14    WL 5531493, *9 (D. Nev. 2020) (quoting Leavitt v. Leisure Sports, Inc., 734 P.2d 1221, 1226
15    (Nev. 1987)). Cobalt does not allege that the agreements are not valid contracts and the Court is
16    unaware of any authority that makes such a finding. As such, the Court grants Switch summary
17    judgment on Cobalt’s intentional interference with prospective economic advantage claim
18    regarding the relationships with CenturyLink, Zayo, Cannery Casino, PAR Technology, City of
19    Henderson, SLS Las Vegas, LVCC, LVGEA, TBAN, Nicole Folino, MGM, Caesar’s, Boyd
20    Gaming, the Cosmopolitan, Station Casinos, and the unnamed vendors, contractors, and other
21    parties. Cobalt’s allegations regarding these relationships all stem from Switch’s valid
22    exclusivity, partnership, or acceptable use agreements, which Switch was privileged to enforce.
23           Switch’s actions regarding other named parties with whom Cobalt had a prospective
24    economic relationship will be discussed individually.
25                                   1. Opportunity Village
26           Cobalt argues that Switch utilized predatory pricing to win a contract with the non-profit
27    organization over Cobalt. There is no dispute that Cobalt was negotiating a deal with
28    Opportunity Village. Switch employees became aware of the potential deal and offered to



                                                      -9-
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 10 of 21



 1     provide Opportunity Village its services free of charge. Cobalt alleges this is predatory pricing
 2     and evidence of improper interference. In antitrust law, predatory pricing is proved by showing
 3     prices “below an appropriate measure of its rival’s costs” and a dangerous probability “that the
 4     defendant will be able to recoup its investment in below-cost prices.” Pac. Bell Telephone Co. v.
 5     linkLine Comms., Inc., 555 U.S. 438, 451 (2009) (quotations omitted). While Switch’s donation
 6     to Opportunity Village might be below Cobalt’s prices, Cobalt has not shown how Switch can
 7     recoup its losses. Alternatively, Switch continues to donate these services to Opportunity
 8     Village. (#282, at 3).
 9            Cobalt has failed to show how Switch’s donation of services to a non-profit organization
10     warrants tort liability. An analysis of the Restatement factors shows that Switch’s conduct was
11     privileged. It intended to garner goodwill and donate to a charity. Opportunity Village, as a non-
12     profit organization, has an interest in keeping costs low. This type of services donation should be
13     encouraged in a free market system. Therefore, the Court grants summary judgment to Switch on
14     Cobalt’s claim of intentional interference with a prospective economic advantage regarding its
15     relationship with Opportunity Village.
16                                   2. YLWD
17            Cobalt alleges that Switch interfered with its prospective economic advantage from
18     Yorba Linda Water District. Cobalt claims to have been in extensive negotiations with YLWD to
19     provide data colocation services. Then, out of the blue, YLWD decided to do business with
20     Switch. Cobalt claims that Switch found out YLWD was likely going to do business with Cobalt
21     and engaged in predatory pricing to interfere with Cobalt’s prospective contract. Switch alleges
22     that Cobalt lost the YLWD contract because it did not offer the lowest price. Switch provides
23     evidence showing that Cobalt’s bid was more expensive than both Switch’s and ViaWest’s. The
24     record evidence cited by Cobalt cannot show that Switch’s intent was to interfere with Cobalt’s
25     prospective economic advantage.
26            The evidence shows that Switch ended up providing its services for less than originally
27     quoted. However, none of the evidence Cobalt cites to in its motion indicates that Switch
28     lowered its prices because Cobalt was about to win the contract. Mr. Brown’s deposition



                                                      - 10 -
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 11 of 21



 1     testimony states that he was surprised Switch was interested in such a small contract and did not
 2     know how Switch could profit from such a price. He also testifies that he is not an expert in
 3     Switch’s revenue scheme. Switch was also competing with ViaWest for this business. Without
 4     evidence showing Switch altered its prices with the intent to harm Cobalt, the elements of the
 5     tort cannot be satisfied. Leavitt, 734 P.2d at 1225 (listing the elements of the tort that must be
 6     satisfied, including “intent to harm the plaintiff.”). This was competition between three
 7     companies for a contract and it does not rise to the level of tortious interference. Therefore, the
 8     Court grants summary judgment to Switch on Cobalt’s intentional interference of prospective
 9     economic advantage regarding the YLWD contract.
10                                    3. DARPA
11            Cobalt’s tort claim concerning the DARPA prospective contract fails for the same reason
12     as the YLWD claim. Cobalt cannot prove the elements required to succeed. Cobalt, along with
13     other data centers, was in the running for the DARPA contract. Along the way, DARPA decided
14     it was important to make sure the event was successful and decided to alter its requirements.
15     Cobalt acknowledges that DARPA “inexplicably rewrote the requirements.” (#189, at 15 on
16     printed version). DARPA spoke with Switch before changing the requirements. However, Cobalt
17     has not shown that Switch’s influence was responsible for the change. DARPA decided it needed
18     a Tier IV certified data center with onsite conference room space to hold all the event
19     participants in the event the original space would not work. It also needed to be within a certain
20     physical distance from the event. Switch was the only data center that met those requirements.
21     Cobalt cannot prove that Switch caused those changes to be made. The Court will not analyze
22     DARPA’s needs for its event or its motive in changing the requirement. Cobalt’s problem
23     appears to be more with DARPA than it is with Switch.
24            Based on the evidence, Cobalt cannot prove the necessary elements of the tort. Switch’s
25     motive was to win a contract, not interfere specifically with Cobalt’s contract. There is no
26     indication in the record that Cobalt would have won the contract over any other data center had
27     the requirements not changed. Switch participated in a competitive market and ultimately the
28     prospective client determined it was the best option. Cobalt cannot show, under the Restatement



                                                       - 11 -
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 12 of 21



 1     factors, that Switch’s actions were not privileged competition. “Conduct consistent with free
 2     competition, that does not involve interference by ‘unlawful or improper means’ and does not
 3     ‘unjustly enrich’ a defendant, is privileged.” INAG, Inc. v. Richar, Inc., 2017 WL 4273103, * 4
 4     (D. Nev. Sept. 25, 2017) (quoting Crockett v. Sahara Realty Corp., 591 P.2d 1135, 1137 (Nev.
 5     1979)). This is such conduct. The Court grants summary judgment to Switch on Cobalt’s
 6     intentional interference with prospective economic advantage claim regarding the DARPA
 7     bidding process.
 8             Accordingly, the Court grants summary judgment to Switch regarding Cobalt’s tortious
 9     interference with prospective economic advantage claims.
10                            ii.     Intentional Interference with Contractual Relations
11             Cobalt seeks partial summary judgment on the first three elements of its tortious
12     interference with contractual relations claim. Cobalt alleges that Switch engaged in behavior
13     designed to interfere with the contracts Cobalt had with all of its customers, but specifically
14     names contracts with Networx, SilverBack, Zeneva, Vince Sandoval, NefEffect, and SLS. Cobalt
15     has produced some, but not all, of its contracts during discovery. Switch seeks full summary
16     judgment on the claim, arguing that Switch’s behavior was nothing more than legal competition.
17     Switch also argues that Cobalt’s claims fall outside the statute of limitations, Cobalt has not
18     proven damages, and that the allegations are not specific enough to warrant presentation to a
19     jury.
20             In an action for intentional interference with contractual relations, a plaintiff must
21     establish “(1) a valid and existing contract; (2) the defendant’s knowledge of the contract; (3)
22     intentional acts intended or designed to disrupt the contractual relationship; (4) actual disruption
23     of the contract; and (5) resulting damage.” Blanck v. Hager, 360 F.Supp. 2d 1137, 1154 (D. Nev.
24     2005). A plaintiff must also establish “that the defendant had a motive to induce breach of the
25     contract with the third party.” J.J. Indus. LLC v. Bennett, 71 P.3d 1264, 1268 (Nev. 2003)
26     (quoting Nat’l Right to Life Pol. Action Comm. v. Friends of Bryan, 741 F.Supp. 807, 814 (D.
27     Nev. 1990)). Mere knowledge that a plaintiff had a contract with a third party is “insufficient to
28     establish that the defendant intended or designed to disrupt the plaintiff’s contractual



                                                       - 12 -
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 13 of 21



 1     relationship.” J.J. Indus., 71 P.3d at 1268. The element of actual breach or disruption “requires
 2     that a plaintiff show either an actual breach of a contract or a significant disruption of a contract
 3     rather than a simple impairment of contractual duties.” Rimini Street, Inc. v. Oracle Intern.
 4     Corp., 2020 WL 5531493, *8 (D. Nev. Sept. 14, 2020) (citing Treasury Sols. Holdings, Inc. v.
 5     Upromise, Inc., 2010 WL 5390134, *5 (D. Nev. Dec. 22, 2010)).
 6              Recently, this district was faced with an open question of law that no Nevada court had
 7     addressed. Rimini Street, 2020 WL 5531493, at *8–9. The Rimini Street court predicted that the
 8     Nevada Supreme Court would extend the absolute privilege doctrine from intentional
 9     interference with prospective economic advantage claims to claims of intentional interference
10     with contractual relations. Id. “Absolute privilege is included in the Restatement approach to
11     intentional contractual interference, and ‘Nevada state courts often follow the Restatement
12     approach to the interference torts.’” Id. at *9 (quoting Nationwide Transp. Fin. v. Cass Info. Sys.,
13     Inc., 523 F.3d 1051, 1055 n.2 (9th Cir. 2008)). This Court agrees with that analysis and extends
14     the absolute privilege doctrine to Cobalt’s intentional interference with contractual relations
15     claim.
16              As stated previously, Switch had a privilege to protect its interests acquired via a valid
17     contract. Therefore, Cobalt’s claims that Switch’s AUP, partnership agreements, or exclusivity
18     agreements constituted Switch’s tortious behavior cannot survive. The Court grants summary
19     judgment to Switch on Cobalt’s intentional interference with contractual relations claims
20     regarding all contracts that were impacted by Switch’s exclusivity agreements.
21              The Court will analyze the other named parties with whom Cobalt had a contractual
22     relationship individually.
23                                     1. NetEffect
24              The alleged interference with the NetEffect contract does not arise from Switch’s
25     exclusivity contracts. Instead, Cobalt alleges that Switch told NetEffects’ CEO, Jeffrey Grace
26     (“Grace”) that he had to cut all ties with Cobalt. No genuine issues of fact exist regarding this
27     contract. In 2014, Grace provided a quote promoting Cobalt in an article about the data center.
28     When Switch employees discovered that Grace, one of Switch’s customers, had something



                                                        - 13 -
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 14 of 21



 1     positive to say about Cobalt, they wondered if there was any action that needed to be taken
 2     against Grace because Switch had given Grace and NetEffect a discount on cabinet space.
 3     Switch then called Grace and asked him “are you with Switch or with Cobalt?” (#189, at 19).
 4     Grace and NetEffect terminated their contract with Cobalt in July 2015.
 5              Cobalt alleges that this behavior by Switch to make a customer pick sides constitutes
 6     intentional interference with contractual relations. While that might be the case, the evidence
 7     Cobalt cites does not support this argument. In his deposition, Grace was asked about this
 8     interaction. Grace testified that someone at Switch had asked if he wanted to join their alliance.
 9     (#197-2, at 69). Grace declined joining Switch’s “Rebel Alliance.” 3 Grace was then asked about
10     Switch asking him to terminate his contract with Cobalt. Grace testified that he was never
11     threatened by anyone at Switch to leave Cobalt and that it “doesn’t sound like something I’ve
12     ever thought or believed.” Id. No reasonable jury could find that this evidence is sufficient to
13     prove the elements of this tort. Even if Switch had threatened Grace to leave Cobalt at that time,
14     Grace did not terminate his contract until almost one year later. Switch’s phone call inquiring
15     about Grace’s allegiance a full year before he canceled his Cobalt contract is insufficient
16     evidence to prove the elements of this tort. The Court grants summary judgment to Switch on
17     Cobalt’s intentional interference with contractual relations claim regarding its contract with
18     NetEffect.
19                                         2. SilverBack Migration Solutions
20              Cobalt claims that Switch’s behavior regarding SilverBack Migrations Solutions
21     (“SilverBack”) interfered with its contractual relationship. SilverBack provides colocation
22     support services for companies that store data with companies like Cobalt or Switch. The parties
23     dispute whether Cobalt and SilverBack officially entered into a partnership agreement. 4
24
25              3
                   The Rebel Alliance is a reference to the science fiction movie Star Wars. In Star Wars, the Rebel Alliance,
       i.e. the good guys, is a small group of dissenters who are determined to bring down the evil Empire. Switch appears
26     to see itself as the Rebel Alliance; a small group of loveable heroes, while it sees Cobalt as the Empire; an evil group
       determined to destroy all who defy them.
27
                4
                   Cobalt states it “had a partnership agreement” with the company while Switch cites deposition testimony
28     stating it was “probably true” that there was an unwritten agreement between SilverBack and Cobalt. However, the
       terms of the agreement have not been identified and no agreement has been produced.


                                                               - 14 -
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 15 of 21



 1     However, the evidence makes it clear that SilverBack and Cobalt held an event together and
 2     Cobalt announced a partnership with SilverBack in a press release. After the press release,
 3     Switch CEO Rob Roy (“Roy”) called SilverBack CEO Kan Jamaca (“Jamaca”). Roy asked
 4     Jamaca why he was involved with Cobalt and told him to pick a side. Jamaca told Roy that he
 5     was on Team Switch and that he remained “committed to [their] partnership.” (#195-5, at 18).
 6     There is no evidence of the specifics of a partnership agreement between Switch and SilverBack
 7     either. If there was such an agreement, Switch would have been permitted to enforce any kind of
 8     exclusivity agreement. However, absent this evidence, the Court is unsure that Switch had the
 9     privilege to act. However, the Court agrees with Switch that Cobalt has not alleged damages
10     based on this claim. There is nothing in the record that shows how or when Cobalt was damaged
11     or lost business due to it not having an agreement with Cobalt. Without such evidence, the Court
12     grants summary judgment to Switch for Cobalt’s intentional interference with prospective
13     economic advantage claim regarding its relationship with SilverBack.
14                                    3. Zeneva
15            The undisputed facts show that Zeneva entered into a contract with Cobalt but Zeneva
16     failed to make its payments. Zeneva then informed Cobalt that it wished to terminate its contract.
17     Only after this announcement to Cobalt did Switch reach out to Zeneva. Switch then offered to
18     provide Zeneva documents that would assist in Zeneva’s contract termination with Cobalt. The
19     letter stated Zeneva’s displeasure that Cobalt could not offer Zayo connectivity and threatened
20     legal action unless Cobalt reimbursed Zeneva what it had paid. Cobalt never collected the money
21     it claims it was due under Zeneva’s contract. Switch did not reach out to Zeneva until after it had
22     expressed a desire to terminate its contract with Cobalt. A plaintiff “must demonstrate that the
23     defendant intended to induce the other party to breach the contract with plaintiff.” J.J. Industries,
24     71 P.3d at 1268. Zeneva had already terminated its contract and Switch’s intent was to sign a
25     new customer, not induce a breach. Additionally, as discussed below, this claim was discovered
26     in June of 2013 and falls outside the statute of limitations. Therefore, summary judgment is
27     granted to Switch.
28



                                                       - 15 -
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 16 of 21



 1                                    4. Networx
 2            Networx, a business unit of another company called Teledata, Inc., entered into a service
 3     contract with Cobalt. After Switch found out about this contract, it prohibited Teledata and
 4     Networx employees from entering Switch facilities. This was difficult for Teledata because a
 5     significant amount of its business came from Switch’s colocation customers. Switch drafted a
 6     letter to help Networx get out of its contract with Cobalt, but Networx did not send it.
 7     Eventually, Networx cancelled its contract and began doing work with Switch. The undisputed
 8     evidence shows that Switch and Networx signed their contract in November of 2013. As
 9     discussed later, this claim falls outside the statute of limitations. As such, the Court grants
10     summary judgment on Cobalt’s intentional interference with contractual relations claim
11     regarding the Networx contract to Switch.
12                                    5. SLS Las Vegas
13            Cobalt claims that it had a contract with SLS Las Vegas that Switch was aware of. Switch
14     then approached SLS about its data storage needs. After meeting with Switch, SLS was
15     concerned about Cobalt’s inability to provide Zayo connectivity. SLS then notified Switch it
16     would terminate its contract with Cobalt and move to Switch. Cobalt claims that this behavior,
17     making a sales pitch to a potential customer that has a contract with a competitor, constitutes
18     tortious interference of a contract. Switch asserts that this is merely competitive behavior and
19     that customers should have the right to know about all service options and decide with whom to
20     do business. The Court agrees with Switch.
21            While Switch was aware of Cobalt’s contract with SLS, the Court finds that Cobalt has
22     failed to show sufficient intent to interfere with this contract. A general intent to interfere “does
23     not alone suffice to impose liability.” J.J. Industries, 71 P.3d at 1268 (quoting Nat. Right to Life.
24     P.A.C. v. Friends of Bryan, 741 F.Supp. 807, 814 (D. Nev. 1990)). The inquiry of this intentional
25     tort “usually concerns the defendant’s ultimate purpose or the objective that he or she is seeking
26     to advance.” Id. Cobalt has not shown that Switch’s ultimate purpose or objective was anything
27     other than winning this contract and growing its business. Switch’s ultimate purpose was not
28     simply to deprive Cobalt of this work. Further, Cobalt discovered this claim in September 2013



                                                       - 16 -
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 17 of 21



 1     and it falls outside the statute of limitations, as discussed below. As such, summary judgment is
 2     appropriate for Switch on Cobalt’s intentional interference with contractual relations regarding
 3     Cobalt’s contract with SLS.
 4                                   6. Vince Sandoval
 5            Cobalt claims it had an agreement with Vince Sandoval (“Sandoval”) to refer business to
 6     Cobalt. When Switch found out about this agreement, it threatened to refuse to do business with
 7     Sandoval unless he stopped referring business to Cobalt. Sandoval then refused to refer business
 8     to Cobalt. However, Cobalt does not allege what damages ensued or which portions of the
 9     contract Sandoval breached. Because there are no damages alleged, the Court grants summary
10     judgment to Switch regarding Cobalt’s intentional interference with contractual relations claim
11     regarding Vince Sandoval.
12                                   7. Unnamed Customers
13            Cobalt also alleges that because Switch contacted Cobalt’s customers after Cobalt
14     announced its closure, Switch intended to interfere with those contracts. The Court disagrees.
15     Contacting customers of a company that has announced its closure cannot be classified as
16     tortious behavior. The Court grants summary judgment to Switch for Cobalt’s intentional
17     interference with contractual relations and prospective economic advantage claims regarding all
18     other unnamed contracts existing at the time Cobalt announced its closure.
19                                   8. Other Arguments
20                i.      Breach of Implied Covenant of Good Faith and Fair Dealing
21            Cobalt argues that Switch breached its duty of good faith and fair dealing regarding the
22     settlement agreement of 2013. A breach of this duty might have been evidence that Switch’s
23     interference was improper. However, Cobalt did not bring a breach of the duty of good faith and
24     fair dealing action and the Court will not conduct such an analysis. As such, the Court rejects
25     Cobalt’s argument that Switch’s actions were a breach of the duty and its “interference is ipso
26     facto unprivileged.” (#189, at 37).
27                ii.     2013 Settlement Agreement
28            Switch argues that the 2013 settlement agreement between the parties released Switch



                                                     - 17 -
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 18 of 21



 1     from these claims. However, the Court made it clear that the agreement’s plain language only
 2     releases claims “arising out of the facts related to the Lawsuit.” (#82, at 7). The Court again
 3     refuses to grant Switch relief based on the settlement agreement. However, the plain language of
 4     the agreement forecloses some of Cobalt’s evidence of alleged improper conduct. The agreement
 5     states that the parties release all claims, “arising out of the facts related to the Lawsuit or any
 6     online publications and statements, including, but not limited to those on Twitter and
 7     [www.mikeballardlv.com].” (#204-1, at 176). The release remains “in full effect notwithstanding
 8     the discovery or existence of any such additional or different facts.” Id. Because Cobalt released
 9     Switch from claims arising out of Switch’s comments made prior to the 2013 settlement and the
10     publication of the Ballard website, Cobalt may not use those comments as evidence for its claims
11     in this action. All references to Switch’s comments regarding Mr. Ballard prior to the 2013
12     settlement agreement are hereby excluded.
13                  iii.      Statute of Limitations
14              The parties also disagree on the statute of limitations for the state tort claims. Switch
15     asserts that the claims carry a three-year statute of limitations and any evidence of events that
16     took place earlier than three years prior to the filing of the suit should be excluded. Cobalt argues
17     that the proper statute of limitations is four years. This appears to be contested in Nevada law.
18     The Nevada Supreme Court held that “intentional interference with business interests are subject
19     to the three-year statute of limitations set forth in NRS 11.190(3)(c).” Stalk v. Mushkin, 199 P.3d
20     838, 842 (Nev. 2009). Two years later, the Nevada Supreme Court held that a “claim for
21     wrongful interference with prospective economic advantage is subject to a four-year statute of
22     limitations.” In re Amerco Derivative Litigation, 252 P.3d 681, 703 (Nev. 2011). The Nevada
23     Court of Appeals, in an unpublished decision, recognized this conflict between the holdings but
24     refused to address it because it was not properly before the court. Hitt v. Ruthe, 2015 WL
25     4068435, *2 n.4 (Nev. Ct. App. June 24, 2015). The district court has applied different statutes
26     of limitations to these claims ever since. 5
27
                5
                   See e.g., Harfouche v. Wehbe, 2014 WL 12789831, *2 (D. Nev. Mar. 18, 2014) (holding claims for both
28     intentional interference of contractual relations and prospective economic advantage are subject to a three-year statute
       of limitations); Forman v. United Health Products, Inc., 2020 WL 1308326, *4 (D. Nev. Mar. 19, 2020) (same). But


                                                               - 18 -
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 19 of 21



 1             The Court finds that the plain language of the Nevada Supreme Court’s decisions gives
 2     the claims different statutes of limitations. The claim for intentional interference with contractual
 3     relations therefore has a three-year statute of limitations. See Stalk, 199 P.3d at 842. Cobalt’s
 4     claim for intentional interference with prospective economic advantage carries a four-year statute
 5     of limitations. See Amerco, 252 P.3d at 703. Switch argues that Cobalt’s claims of interference
 6     that occurred before September 7, 2014 are inadmissible because they fall outside the statute of
 7     limitations. The Court agrees.
 8             Cobalt argues that Switch intentionally interfered with all of its contracts by forcing
 9     Cobalt out of business. Normally at the summary judgment stage, a question of when a party
10     should have discovered a claim is a question of fact for a jury. Millspaugh v. Millspaugh, 611
11     P.2d 201, 203 (Nev. 1980). The time of discovery of a claim may be determined as a matter of
12     law “‘when uncontroverted evidence irrefutably demonstrates that the plaintiff discovered or
13     should have discovered’ the facts giving rise to the cause of action.” Bemis v. Estate of Bemis,
14     967 P.2d 437, 440 (Nev. 1998) (quoting Nevada Power Co. v. Monsanto Co., 955 F.2d 1304,
15     1307 (9th Cir. 1992)). All claims discovered prior to September 7, 2014 are barred by the statute
16     of limitations for intentional interference with contractual relations. The claims for intentional
17     interference with prospective economic advantage discovered prior to September 7, 2013 are
18     barred as well. 6 Cobalt discovered Switch’s alleged intentional interference through an
19     acceptable use policy with CenturyLink in an email dated July 30, 2013 and the behavior
20     continued into 2014. Zayo’s partnership agreement with Switch that provides the basis for some
21     of Cobalt’s other claims was discovered by Cobalt on June 8, 2012 and continued into 2014.
22     These dates fall outside the statute of limitations. Cobalt discovered the behavior that it claims
23     constitutes intentional interference outside the permitted window of the statute of limitations.
24     The claims regarding these parties, as well as the claims mentioned previously, are barred. As
25     such, the Court grants summary judgment to Switch on Cobalt’s state tort claims arising from
26
       see Nickler v. Clark Cty., 2019 U.S. Dist. LEXIS 63951, *9 (D. Nev. April 15, 2019) (finding intentional interference
27     of prospective economic advantage claims are subject to a four-year statute of limitations).
28             6
                  The Court has already granted summary judgment on this claim to Switch. A full statute of limitations
       analysis on the intentional interference with prospective economic advantage claim is not included.


                                                              - 19 -
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 20 of 21



 1     Switch’s agreements with Zayo and CenturyLink and the other claims discovered prior to this
 2     date as discussed previously.
 3             Having considered the facts in the light most favorable to the non-moving party, the
 4     Court grants summary judgment to Switch on Cobalt’s state tort claims. As discussed above, the
 5     statute of limitations, pro-competitive privilege, lack of harm or damages, and exclusion of
 6     certain evidence, among other arguments, justify this finding. However, the antitrust laws do not
 7     contain the same elements as Nevada’s tort laws and genuine issues of material fact exist
 8     regarding those claims. As such, trial is still appropriate to determine the outcome of the antitrust
 9     allegations.
10                    E. Motion to Strike
11             In addition to these motions, before the Court is Cobalt’s Motion to Strike (#331). Switch
12     responded in opposition (#336) to which Cobalt replied (#339). Cobalt alleges that Switch
13     included new evidence in its reply in support of its motion for summary judgment that it did not
14     include in the original motion. As such, Cobalt asks the Court not to consider this evidence.
15     Switch argues that the evidence should not be stricken, was used by Cobalt in its response and is
16     not new, and that Cobalt is using the motion to strike to get the last word on the motions for
17     summary judgment.
18             “Where new evidence is presented in a reply to a motion for summary judgment, the
19     district court should not consider the new evidence without giving the [non-]movant an
20     opportunity to respond.” Meggs v. Boulevard Ventures, LLC, 2016 WL 1259390, *3 (D. Nev.
21     March 30, 2016) (citing Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996)). The Court
22     considers Cobalt’s motion to strike as a response to the evidence provided in Switch’s reply to its
23     motion for summary judgment. In making its summary judgment determination, the Court
24     considered Cobalt’s arguments regarding Switch’s reply evidence. Because Cobalt’s motion has
25     been treated as an opportunity to respond to Switch’s evidence, the Court denies Cobalt’s motion
26     to strike.
27     //
28     //



                                                      - 20 -
     Case 2:17-cv-02349-KJD-BNW Document 394 Filed 01/15/21 Page 21 of 21



 1        IV.      Conclusion
 2              Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for Summary
 3     Judgment (#200) is GRANTED IN PART AND DENIED IN PART and Plaintiff’s Motion for
 4     Partial Summary Judgment (#189) is DENIED.
 5              IT IF FURTHER ORDERED that Defendant’s Motions for Leave to File Supplemental
 6     Authority (#346/359) are DENIED.
 7              IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike (#331) is DENIED.
 8     Dated this 15th day of January, 2021.
 9
10                                               _____________________________
                                                  Kent J. Dawson
11                                                United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  - 21 -
